Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 23, 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 14, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1 have been amended.
Claims 21 has been added.
Claims 16 has been cancelled.
Claims 1-15, 17 and 21 are currently pending and have been examined. 



Letter Requesting Interview
Examiner acknowledges receipt of the request for interview. Examiner conducted an interview with  Boris A Matvenko on November 21, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 17 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-17 are drawn to methods (i.e., a process). As such, claims 1-17 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 and 21 recite/describe the following steps:
generating and storing, a plurality of predetermined relationships between one or more receiving conditions of one or more transmissions of one or more audio streams and one or more personal characterizations, wherein the one or more receiving conditions indicate at least one condition associated with the transmissions
transmitting a first transmission comprising the audio content stream; 
obtaining and storing metadata indicating, receiving conditions of with the first transmission, wherein the metadata is obtained using at least one of the following:  generated based on the first transmission and received from the [user]; 
comparing ach of the plurality of receiving conditions associated with the first transmission  with one or more of the plurality of predetermined relationships, wherein each comparison is executed contemporaneously with the obtaining and storing, and each comparison generates a score
combining the scores resulting from the comparisons to etermine one or more likelihoods indicating one or more personal characterizations of the user of the in response to determining one or more personal characterizations of the user of the receiving device, 

These steps, under its broadest reasonable interpretation, describe or set-forth transmitting an audio stream with personalized content based on a characterization of a user, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).”  These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas

Furthermore, these amended steps, under its broadest reasonable interpretation, encompass mathematical relationships. These limitations therefore fall within the “mathematical concepts” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.



Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
" receiving device” 
“by a server over a communications network”
“the receiving device being communicatively coupled to the server using the communications network”
 “first device”
“Bluetooth connection”
“headphones”
“audio content stream”
“a vectoral representation”
“selecting, by the server, an interstitial content item from a plurality of interstitial content items in dependence on the one or more likelihoods” 
“inserting, by the server, the selected interstitial content item into the audio content stream to generate an updated audio content stream”
“transmitting, by the server, the updated audio content stream comprising the selected interstitial content item”

The requirement to execute the claimed steps/functions " receiving device” and  “by a server over a communications network” and “the receiving device being communicatively coupled to the server using the communications network” and “first device” and “Bluetooth connection” and “headphones” and “audio content stream” and “a vectoral representation” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of ““selecting, by the server, an interstitial content item from a plurality of interstitial content items in dependence on the one or more likelihoods” and “inserting, by the server, the selected interstitial content item into the audio content stream to generate an updated audio content stream” and “transmitting, by the server, the updated audio content stream comprising the selected interstitial content item” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Transmitting updated audio stream is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-17 and 21 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-17 and 21 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions" " receiving device” and  “by a server over a communications network” and “the receiving device being communicatively coupled to the server using the communications network” and “first device” and “Bluetooth connection” and “headphones” and “audio content stream” and “a vectoral representation” is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).
As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of " receiving device” and  “by a server over a communications network” and “the receiving device being communicatively coupled to the server using the communications network” and “first device” and “Bluetooth connection” and “headphones” and “audio content stream” and “a vectoral representation”  serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of  “selecting, by the server, an interstitial content item from a plurality of interstitial content items in dependence on the one or more likelihoods” and “inserting, by the server, the selected interstitial content item into the audio content stream to generate an updated audio content stream” and “transmitting, by the server, the updated audio content stream comprising the selected interstitial content item” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that associating/storing data in a database is well understood, routine, and conventional is supported by the Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d) (II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 



Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d) (II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

See also Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-17 and 21 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-17 and 21 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. 

Applicant Argues: Claim 1 stands rejected under 35 U.S.C. §101 as allegedly being directed to a judicial
exception (e.g., an abstract idea) without significantly more. In particular, the Examiner asserted that the claimed limitations fall within the "mathematical concepts" subject matter grouping of abstract ideas as well as within the "mental processes" subject matter grouping of abstract ideas.
	
Examiner respectfully disagrees. The amended claims remain directed to a mathematical relationship, however Examiner agrees that the claims no longer  fall under “mental process”  Amended claims do fall under “certain methods of organizing human activity: advertising, marketing or sales activities or behaviors.” 
	
	


Applicant Argues: when the two prong approach is properly and fully applied, it is clear that the application satisfies Step 2A of the Mayo test because, first, the claimed invention does not recite an abstract idea, and, second, the claims integrate a judicial exception into a practical application in any event.

Examiner respectfully disagrees and has addressed the abstract idea above. With respect to the practical application, Examiner maintains the previous arguments. The claim recites two additional elements: storing predetermined relationships and obtaining  receiving condition information, and that a generic receiving device performs the determining an offer step. The storing and obtaining step is recited at a high level of generality (i.e., as a general means of gathering data for use in the obtaining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The receiving device that performs the obtaining step is also recited at a high level of generality, and merely automates the obtaining step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the receiving device). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the receiving device). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

	

Applicant Argues: A combination of scores determines likelihoods of personal characterizations of the user associated with the receiving device. Then, the server, using the determined personal characterizations, may select an interstitial content item ( e.g., an audio advertisement) based on the determined likelihoods and insert the selected item into the audio content stream for transmission of an updated audio content stream to the user.

Examiner respectfully disagrees. The amended claim language address the combination of scores is a part of the abstract idea and does not transform the claims to eligible subject matter.


Applicant Argues: The current subject matter provides improvements to the actual technology itself, and not merely to the purported abstract idea, and thus amount to a technology-based solution to a technology-based problem…. It is respectfully submitted that it is the ordered combination of elements (rather than one or each individual element of claim 1, as appears to have been suggested by the Examiner (see, Office Action, pg. 13)), how the claimed elements are arranged or connect with one another, and how such combination of elements presents an improvement over existing technology (which uses web browser cookies for displaying of advertisements) are what renders claim 1 patent eligible. In particular, the claimed combination of elements is aimed at protecting an actual technology, e.g., real-time modification of audio streams with specific targeted audio content (e.g., advertisements) determined based on personal characterizations of users listening to such audio streams.

In combination, the steps disclose a sequence of operations that include storing data, receiving data, retrieving stored data in response to the received data and making a likely characterization (spec paragraph [0056]). The only arguable inventive aspect of this set of steps is the particulars of the information processed. Apart from such particulars as is known of those of ordinary skill , the claimed combination of operations amounts to a generic, routine and conventional sequence of generic, routine and conventional operations of a computer system. Furthermore, Gathering and analyzing information using conventional techniques and presenting the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48 has been shown to be insufficient to show an improvement to technology.  

None of the claims (independent or dependent) effects an improvement to another technology or technical field; nor does any of the claims amount to an improvement to the function of a receiving device.

Accordingly, Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Applicant Argues: Similar to claim 1 of Ancora Technologies, the claims in the present application address a technological problem using various computing, storage, networking, audio transmission components, receiving devices, and other components to significantly improve delivery of customized audio streams that are updated based on determined specific audio user characterizations.

Examiner respectfully disagrees. The claims in Ancora Technologies are not at all like the claims of the instant application.

The response Ancora Technologies decision states :
In accordance with those precedents, we conclude that claim 1 of the ’941 patent is not directed to an abstract idea. Improving security—here, against a computer’s unauthorized use of a program—can be a non-abstract computer-functionality improvement if done by a specific technique that departs from earlier approaches to solve a specific computer problem. See Finjan, 879 F.3d at 1304– 05. The claimed method here specifically identifies how that functionality improvement is effectuated in an assertedly unexpected way: a structure containing a license record is stored in a particular, modifiable, non-volatile portion of the computer’s BIOS, and the structure in that memory location is used for verification by interacting with the distinct computer memory that contains the program to be verified. In this way, the claim addresses a technological problem with computers: vulnerability of license-authorization software to hacking. ’941 patent, col. 1, lines 12–35; cf. HTC, 2017 WL 6032605, at *3–5 (PTAB conclusion regarding “technological inventions”). It does so by relying on specific and unique characteristics of certain aspects of the BIOS that the patent asserts, and we lack any basis for disputing, were not previously used in the way now claimed, and the result is a beneficial reduction of the risk of hacking. ’941 patent, col. 1, line 39, through col. 2, line 59; id., col. 3, lines 4–17; id., col. 6, lines 59–67. The prosecution history reinforces what the patent itself indicates about the change in previous verification techniques for computer security. See J.A. 283 (examiner stating reasons for allowance, summarizing patent’s solution of “using an agent to set up a verification structure in the erasable, non-volatile memory of the BIOS”); Ancora, 744 F.3d at 735–36 (quoting applicants’ arguments to examiner).


Examiner has found the instant claims to require generic components and do not operate in an unconventional way. The claims are directed to data gathering and matching which has not been found to be patent eligible. Examiner notes that the fact pattern present in the Ancora Technologies case are entirely different than the fact pattern of the instant application, and thus cannot be relied upon as a prima facie basis for patent eligibility simply because Applicant purports their invention is directed to improved technology.  


Applicant Argues: The Examiner has generalized the claims to state that they do "not include additional elements that are sufficient to amount to significantly more than the judicial exception ... " (Office Action, pgs. 6), which is clearly improper.


The Examiner notes that the concept in McRO is entirely different from that of the instant application, and thus cannot be relied upon as a prima facie basis for patent eligibility simply because Applicant purports their invention is similarly entrenched in computer software. While the Examiner appreciates Applicant's comparison to McRO, those "rules" are quite different than the alleged "rules" of the instant invention. In fact, the instant claims are really more of operative steps that are done one-by-one (like stepping through a flowchart with binary options of yes or no) rather than being controlled and implemented by significant, imperative and transformative "rules" that are specifically governing the implementation of the invention. And these steps are certainly not like the complicated rules used in McRO. In McRO, the claims were drawn to a complex methodology of synchronizing audio files with lip movement and facial expressions in computer animation. In its ruling, the Federal Circuit noted that the claims did not simply disclose an automated task previously performed by humans (emphasis added), but instead recited a new computerized process that was not previously used by animators. In reaching this conclusion, the court looked to the pleadings to determine if the parties provided any evidence as to whether or not the process had been previously used in the animation.

In their answer, Defendants provided no evidence that the process previously used by animators was the same as the process required by the claims (McRO at 24). Conversely, the Plaintiffs substantiated their position by providing specific evidence that the method described in the claims was not previously used by animators, and that their process was distinguishable because it used "a combined order of specific rules that renders information into a specific format that is then used and applied to create desired results." (McRO at 25).

Turning to the instant invention, it is clear that the claims are merely drawn to a method of personalize audio stream that is performed in a routine and conventional manner via generic computer technology. Therefore, notwithstanding Applicant's insistence to the contrary, the claims of the instant invention are not triggered by the holding in McRO, but rather disclose a number of abstract ideas (as explained above) that are associated with generic computer technology. As such, the claims remain ineligible under section 101.

	
Applicant Argues: Bascom

Examiner respectfully disagrees and maintains the arguments from the previous rejection.
	
	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681